DETAILED ACTION

This is in response to the Amendment of September 29, 2020.
This Official Action is final. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-9, 11, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 3,887,719 (MILLER) in view of United States Patent No. 2,927,029 (LONG) and United States Patent Application Publication No. 2002/0127301 (THAKAR). 
As to claims 1, 3-4 and 11, United States Patent No. 3,887,719 (MILLER) discloses a first chilled roller (col. 2, lines 48-52); providing a cheese mass of molten cheese to the first chilled roller belt (col. 2, lines 1-5); forming a cheese sheet on the first chilled roller belt (col. 2, lines 50-60); cooling the cheese sheet through contact with the first chilled roller belt(col. 2, lines 50-60); and forming and removing the cheese shape from the cooled cheese sheet (col. 2, lines 26-34).  As to the cooling of the cheese, it would have been obvious to vary the temperature of the cheese based on the desired form and firmness of the cheese desired. 
MILLER does not disclose freezing or coating the cheese with a liquid agent.
United States Patent No. 2,927,029 (LONG) discloses coated frozen cheese slices with a control agent comprising cellulose in a powder or solution form.  This prevents the slices from sticking (col. 1, lines 40-45). 
Thus, it would have been obvious to one skilled in the art to combine LONG with MILLER to prevent the sticking of slices. 
Neither MILLER nor LONG teach that natural cheese can be processed with rollers and conveyors. 
However, THAKAR teaches that molten natural cheese [0013] can be rapidly cooled fed by gravity to a chill roll cooler. The molten cheese can formed, for example, into sheets over ammonia -chilled rollers. The sheet of cheese can be cut into ribbons. The ribbons can be stacked, cut lengthwise, and placed in suitable containers (e.g., 500 pound barrel) [0039]. The process starts with a liquid dairy substrate that is cultured and coagulated. The resulting curd is cut and salted. The resulting curd (i.e., base curd) may be frozen or refrigerated and stored until needed. Once needed, the stored base curd is ground and treated in a blender where it is partially standardized to form a "partially standardized base curd." The partially standardized base curd is then cooked in a cooker or cooker/stretcher (preferably in a lay-down cooker) where standardization is completed by the addition of a cultured or uncultured skim milk retentate and salt [0009]. The process permits the production of curd, and its usage at times when (1) the base curd may be most economically produced and then stored under frozen or refrigerated conditions; (2) other components such as fat, salt, protein, and the like are most economical; and (3) production of mozzarella cheese is most in demand by the consumer.
Thus, it would have been obvious to one skilled in the art to use a similar dairy substrate that allows natural cheese to be processed with chilled rollers of MILLER and LONG. 
As to claims 5-7, Figure 1 shows that as the molten cheese travels with the chill roll 16 (i.e., first roller), it sets to form a sheet of cheese product 12, the thickness of which is determined by the distance 
As to claims 8-9 and 15, the cheese, the cheese is stamped/rolled an outline of the cheese shape such as a triangle (i.e., two substantially straight lines intersecting at an angle) into the cheese sheet, wherein the cutter forms the cheese shape independently of the cheese sheet; and separating the cheese shape from the cheese sheet (see MILLER, col. 6, lines 53-68).
As to claim 12, LONG teaches freezing cheese before storing the cheese (col. 1, lines 40-45).  It would have been obvious to one skilled in the art to freeze the cheese quickly to facilitate processing.   Indeed, there is no evidence to suggest that this parameter is critical or results in an unexpected benefit. 
As to claims 13-15, it would have been obvious to vary the shape of the cheese based on desired size and shape for packaging (MILLER, col. 2, lines 8-10). In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (“mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” 531 F.2d at 1053, 189 USPQ at 148.). In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
As to claim 16, the cheese is formed in slices (MILLER, col. 58-62).
As to claim 17, the cheese is stretched while being push through the fibers and will naturally form the fibers (MILLER, col. 3, lines 1-21).  

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over MILLER, THAKAR and LONG as applied to claims 1, 3-9, 11, 12-17 above, and further in view of Kate Williams, Bake Homemade Cheese Crackers for Holiday Gift, KQED, 2014, accessed at https://www.kqed.org/bayareabites/90996/bake-homemade-cheese-crackers-for-holiday-gift-giving.
MILLER, THAKAR and LONG are cited for the reasons noted above.  However, the references are silent as to docking cheese. 
Williams teaches that one can dock cheese crackers to prevent bubbling cooking. 
 It would have been obvious to one skilled in the art to dock the cheese pieces of MILLER, THAKAR, and LONG to prevent bubbling. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over MILLER, THAKAR and LONG as applied to claims 1, 3-9, 11, 12-17above, and further in view of United States Patent No. 5,240,731 (BORNHORST). 
MILLER, THAKAR and LONG are cited for the reasons noted above. 
Claim 10 recites that cheese scraps formed from the cheese sheet after the removing the cheese shape are added to the cheese mass. The above-identified references are silent as to this feature. 
BORNHORST teaches in Figure 1 that portions remaining in a sheet 14 after the stamping of shapes/piece define a scrap material, with these pieces being simultaneously folded back stamped in the dough sheet 14. In the most preferred form, the first pieces are stamped from the central portion of continuous sheet 14 and the remaining portions of sheet 14 defining the scrap material are located generally exclusively between the first edges of the central portion and of sheet 14 and between the 
Thus, it would have been obvious to incorporate the teachings of BORNHORST to increase the efficiency of the process of the above-identified references. 


Claims 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over MILLER, THAKAR and LONG as applied to claims 1, 3-9, 11, 12-17 above, and further in view of United States Patent Application Publication No. 2014/0170276 (NELLES). 
MILLER, THAKAR and LONG are cited for the reasons noted above. 
However, the references are silent as to the type of cheese. 
As to claims 18-20, GARY teaches a method for making pasta filata, the cheese can be provolone, filata or mozzarella [0057].
As to claims 21-22, paragraph [0254] indicates that additional examples of ingredients include but are not limited to acidity regulator, an acid, an anticaking agent, an antifoaming agent, a coloring agent, an emulsifier, an enzyme preparation, a flavoring agent, a finning agent, a food protein, a gelling agent, a preservative, sequestrants, a stabilizer, a starch, a thickener, an oil, a fat, a cheese powder, a salt, a nutritional supplement, an acid, an enzyme, a nutraceutical, a carbohydrate, a vitamin, and a mineral. Examples may further include procream, whey cream, a dairy solid, and foodstuffs of vegetable, fruit and/or animal source. The foodstuffs may include fruit, vegetables, nuts, meat, and spices, among other foodstuffs.
NELLES teaches that the method can produce cheese in an efficient manner [0020]. 
It would have been obvious to use the cheese of NELLES with MILLER, THAKAR and LONG, as NELLES teaches that these cheeses can include mozzarella, pasta filata, provolone, Mexican style, scamorze, and pizza cheese.

Claims 23-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 3,887,719 (MILLER) in view of Kate Williams, Bake Homemade Cheese Crackers for Holiday Gift, KQED, 2014, accessed at https://www.kqed.org/bayareabites/90996/bake-homemade-cheese-crackers-for-holiday-gift-giving, United States Patent No. 2,927,029 (LONG), United States Patent Application Publication No. 2014/0170276 (NELLES) and United States Patent Application Publication No. 2002/0127301 (THAKAR).
The above-identified references are cited for the reasons noted above but silent as to 
As to claims 23 and 28-30, United States Patent No. 3,887,719 (MILLER) discloses a first chilled roller (col. 2, lines 48-52); providing a cheese mass of molten natural cheese to the first chilled roller belt (col. 2, lines 1-5); forming a cheese sheet on the first chilled roller belt (col. 2, lines 50-60); cooling the cheese sheet through contact with the first chilled roller belt(col. 2, lines 50-60); and forming and removing the cheese shape from the cooled cheese sheet (col. 2, lines 26-34).  This moves cheese through a gap to form a sheet, cooling the cheese through contact with chilled rollers, and forming and removing cheese shapes. As to the cooling of the cheese, it would have been obvious to vary the temperature of the cheese based on the desired form and firmness of the cheese desired. Indeed, it is clear that the temperature affects the firmness of the cheese and that it would have been obvious to vary the temperature based on the desired firmness and extent one wants to work the cheese. 
MILLER does not disclose docking the cheese, freezing or coating the cheese with a liquid agent, or that the cheese is a filata cheese. 
MILLER is cited for the reasons noted above.  However, the MILLER is silent as to docking cheese. 
Williams teaches that one can dock cheese crackers to prevent bubbling cooking. 
 It would have been obvious to one skilled in the art to dock the cheese pieces of MILLER to prevent bubbling. 
MILLER and WILLIAMS are silent as to freezing the cheese. 
United States Patent No. 2,927,029 (LONG) discloses coated frozen cheese slices with a control agent comprising cellulose in a powder or solution form.  This prevents the slices from sticking (col. 1, lines 40-45). 
Thus, it would have been obvious to one skilled in the art to combine Long with MILLER and WILLIAMS to prevent the sticking of slices. 
MILLER, WILLIAMS and LONG are silent as to using filata cheese. 
NELLES teaches a method for making pasta filata, the cheese can be provolone, filata or mozzarella [0057].
NELLES teaches that the method can produce cheese in an efficient manner [0020]. 
It would have been obvious to use the cheese of NELLES with MILLER, WILLIAMS and LONG, as NELLES teaches that these cheeses can include mozzarella, pasta filata, provolone, Mexican style, scamorze, and pizza cheese.
The above-identified reference are silent as to the use of natural cheese processed with rollers and conveyors. 
However, THAKAR teaches that molten natural cheese [0013] can be rapidly cooled fed by gravity to a chill roll cooler. The molten cheese can formed, for example, into sheets over ammonia -chilled rollers. The sheet of cheese can be cut into ribbons. The ribbons can be stacked, cut lengthwise, and placed in suitable containers (e.g., 500 pound barrel) [0039]. The process starts with a liquid dairy substrate that is cultured and coagulated. The resulting curd is cut and salted. The resulting curd (i.e., base curd) may be frozen or refrigerated and stored until needed. Once needed, the stored base curd is 
Thus, it would have been obvious to one skilled in the art to use a similar dairy substrate that allows natural cheese to be processed with chilled rollers of MILLER and LONG. 
As to claims 24-26, it would have been obvious to vary the shape of the cheese based on desired size and shape for packaging (MILLER, col. 2, lines 8-10). In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (“mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” 531 F.2d at 1053, 189 USPQ at 148.). In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
As to claim 27, it would have been obvious to vary the shape of the cheese based on its application. This includes shaping the cheese to use the cheese in a sandwich. 
As to claim 16, the cheese is formed in slices (MILLER, col. 58-62).
As to claim 17, the cheese is stretched while being push through the fibers and will naturally form the fibers (MILLER, col. 3, lines 1-21).
As to claim 31,  the cheese is stamped/rolled an outline of the cheese shape such as a triangle (i.e., two substantially straight lines intersecting at an angle) into the cheese sheet, wherein the cutter forms the cheese shape independently of the cheese sheet; and separating the cheese shape from the cheese sheet (see MILLER,  col. 6, lines 53-68). It would have been obvious to vary the shape of the cheese and remove the cheese to use the cheese. 
As to claim 32, LONG teaches freezing cheese before storing the cheese (MILLER, col. 1, lines 40-45).  It would have been obvious to one skilled in the art to freeze the cheese quickly to facilitate processing.   Indeed, there is no evidence to suggest that this parameter is critical or results in an unexpected benefit. 

Response to Arguments
Applicant's arguments filed September 29, 2020  have been fully considered but they are not persuasive.  
The applicant argues that the references do not teach a temperature less than 45oF.  Rather, the applicant argues that only Thakar describes a  methods of cooling a sheet of a natural cheese, but Thakar teaches that the sheet should be cooled between about 50-60°F, and preferably in the middle of that temperature range (Thakar, p. 4, paragraph [0026]). It is argued that Thakar did not want the cheese sheet to be cooled to temperatures where the cheese became solid and stiff until after it was stacked and pressed in 500 pound barrels to make a single, knitted cheese block (Thakar, p. 4, paragraph [0026]). 
However, this fails to take the overall teachings of the references into consideration as MILLER teaches the desire to cool the cheese sheet through contact with the first chilled roller belt(col. 2, lines 
It is also argued that the methods described in claims 1 and 23 cool the cheese sheet to less than or about 45°F so they won’t easily knit together after being formed into shapes. However, none of the claims exclude such steps.  
It cannot be said that Thaker teaches away from cooling to 45 degrees as claimed as Thaker does not explicitly disparage slightly lower temperatures. Nothing in Thaker states that the slightly lower temperature would render Thaker unsuitable as the cheese would still be solidified, staked, pressed and stored for later use.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        



/DONALD R SPAMER/Primary Examiner, Art Unit 1799